THOMAS, Justice,
specially concurring, with whom CARDINE, Justice, joins.
“Per curiam ” is defined as:
“By the court. A phrase used to distinguish an opinion of the whole court from an opinion written by any one judge. Sometimes it denotes an opinion written by the chief justice or presiding judge, * * *.” Black’s Law Dictionary 1023 (5th ed. 1979).
The majority opinion in this case is not the opinion of the whole court. It seems that its true function is to introduce the special concurring opinion of the chief justice.
Like Justice Cardine, in whose specially concurring opinion I join, I concur in the result. Because my perception of the opinion of the court is that it is far too broad, I do not join in the per curiam. I agree with it to the extent that it reaches a result of reversal because the summary judgment was entered prematurely. It was entered prior to the expiration of the time that Donna Mae Storseth was granted to “file affidavits or other material in opposition to the motion.” That ten-day period did not expire until March 8, 1989. I agree with Justice Cardine that the provisions for default found in Rule 55(b)(2), W.R.C.P., have no application, but I note that the appellee endeavors to justify the summary judgment pursuant to Rule 56, W.R.C.P., and, in the absence of compliance with the three-day notice requirement as set forth in Rule 55(b)(2), that effort must fail.
*298The only material facts then are the granting of the ten-day period to “file affidavits or other material in opposition to the motion,” and the entry of the summary judgment within that ten-day period. No issue exists about fee arbitration that justifies the inclusion of any facts relating to that effort by Storseth. Those facts apparently are introduced as a predicate to the concurring opinion of the chief justice. There is no occasion to address the garnishment and, consequently, the inclusion of those facts in the per curiam opinion is surplusage. Again, the purpose seems to be to set the stage for the specially concurring opinion.
I continue briefly lest the concurring opinion of the chief justice somehow be perceived as the only advice that is pertinent with respect to those matters that are discussed but are not part of this appeal. The thrust of that specially concurring opinion seems to be that somehow or other the law firm took undue, or improper, advantage of Storseth. I do not think that information has been developed in this file, and it is not fair to the appellee to cast it in that light. Storseth has the opportunity to develop a record about whatever matters might be available to inhibit the collection of this legal fee by the appellee, and there seems to be no occasion in this case to jump to any conclusions about what might, or might not, have been done differently.
I am nonplussed by fascination with what apparently is perceived to be a duty on the part of the appellee to seek recovery of $3,500 of its fee from the husband in the divorce case. In my view, this represents an assumption, which is not correct, that somehow a law firm that is not a party to a case in which it is providing representation can obtain affirmative relief in a decree or judgment entered in the case. The award of attorney fees against the husband was in favor of Storseth. I do not think that it would be possible for the law firm to assert an interest in that part of the judgment entered for Storseth, and I am sure that this court would have dismissed summarily any attempt by the law firm to appeal from the attorney fees awarded to the wife in the divorce case. The effort to collect the amount that was awarded must be the effort of the wife, and it appears that the relationship between the wife and the law firm was ended before that effort could be pursued.
I have no question that, pursuant to § 29 — 1—102(a)(ii), W.S.1977, the appellee was entitled to a lien upon “money due his client and in the possession of an adverse party,” which would include the $3,500 owed by the husband to Mrs. Storseth. That remedy is only ancillary, however, and it does not foreclose the right of the attorney to collect the fee from the client. The suggestion that the appellee should first look to the husband in order to collect its fee is antithetical to the law.
It may be that the law firm was unnecessarily cautious in accommodating to § 29-1-301, W.S.1977. On the other hand, that statute does provide, in pertinent part:
“(a) In order to have a perfected lien pursuant to this title, lien claimant shall file with the county clerk a lien statement sworn to before a notary public. The county clerk shall file the statement and index by date, name of claimant and property owner, and legal description.” § 29-l-301(a), W.S.1977. (Emphasis added.)
Certainly, the lien of an attorney provided in § 29-1-102, W.S.1977, is a lien pursuant to Title 29, Liens. I can understand why an attorney might choose to perfect it according to § 29-1-301, W.S.1977. By way of contrast, § 29-2-107, W.S.1977, refers to “filing a lien pursuant to this chapter,” and the chapter is limited to liens of contractors and materialmen. There would be no need for one pursuing an attorney’s lien to follow the provisions of that chapter.
In sum, the dissertation of facts about the effort to seek fee arbitration is not warranted in this instance. The court has no justification, collectively or individually, to criticize the lawyers in its opinions. If there has been some impropriety or overreaching on the part of the law firm, that information should be developed in an appropriate proceeding and not fashioned in some way by the inferences of this court or *299any member thereof. There is no duty on the part of the firm to attempt to realize the $3,500 from the husband before it seeks collection from its client. The reversal of the summary judgment and the remand of the case for the procedural impropriety is all that should be addressed.